



RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:










LAURUS MASTER FUND, LTD.

c/o M&C Corporate Services Limited

P.O. Box 309 GT, Ugland House,

South Church Street,

George Town, Grand Cayman,

Cayman Islands







THIS DOCUMENT TO BE RECORDED BOTH AS

A DEED OF TRUST AND FIXTURE FILING

THIS DOCUMENT SECURES OBLIGATIONS WHICH CONTAIN

PROVISIONS FOR A VARIABLE RATE OF INTEREST

STATE OF CALIFORNIA

)

) ss.

COUNTY OF SONOMA

)

DEED OF TRUST,  ASSIGNMENT OF RENTS, SECURITY AGREEMENT and FIXTURE FILING made
this 7th day of July , 2005, between 360 VIANSA LLC, a Nevada limited liability
company ("Trustor") having an office at 1 Kirkland Ranch Rd, Napa CA 94558, as
trustor, and FIRST AMERICAN TITLE COMPANY, as trustee ("Trustee") and LAURUS
MASTER FUND, LTD., a Cayman Islands corporation, c/o M&C Corporate Services
Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands.

WITNESSETH

THIS DEED OF TRUST CONSTITUTES A FIXTURE FILING UNDER THE LAWS OF THE STATE OF
CALIFORNIA.  TO THE EXTENT THE GOODS ARE FIXTURES UNDER THE LAWS OF THE STATE OF
CALIFORNIA, THE FIXTURES ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY
LOCATED IN THE COUNTY OF SONOMA, STATE OF CALIFORNIA, MORE PARTICULARLY
DESCRIBED ON EXHIBIT A ATTACHED HERETO, COMMONLY KNOWN BY THE STREET ADDRESS:
 25200 ARNOLD DRIVE, SONOMA, CALIFORNIA 95476.  THE NAME OF THE RECORD OWNER OF
THE REAL PROPERTY IS 360 VIANSA LLC, A NEVADA LIMITED LIABILITY COMPANY.

FOR THE PURPOSE OF SECURING (a) the payment of an indebtedness in the amount of
(i) Three Million Dollars ($3,000,000), to be paid in accordance with the terms
and with



BNFY 574341v2




--------------------------------------------------------------------------------



interest as set forth in that certain Secured Revolving Note (hereinafter
referred to as the "Revolving Note"), of even date herewith, made by Trustor to
the order of Laurus Master Fund, Ltd. (Laurus Master Fund, Ltd. and any
subsequent holder of the Note being hereinafter referred to as "Beneficiary")
and all modifications, extensions and/or renewals thereof, (ii) Five Hundred
Thousand Dollars ($500,000), to be paid in accordance with the terms and with
interest as set forth in that certain Secured Convertible Minimum Borrowing Note
(hereinafter referred to as the "Minimum Borrowing Note"), of even date
herewith, made by Trustor to the order of Beneficiary, and all modifications,
extensions and/or renewals thereof, (iii) Thirty Four Million Five Hundred
Thousand Dollars ($34,500,000), to be paid in accordance with the terms and with
interest as set forth in that certain Secured Convertible Term Note (hereinafter
referred to as the "Term Note"), of even date herewith, made by Trustor to the
order of Beneficiary, and all modifications, extensions and/or renewals thereof
(the Revolving Note, the Minimum Borrowing Note and the Term Note are hereafter
collectively referred to as “Notes,” and individually as “Note”), (b) the
payment and performance of all indebtedness and obligations of Trustor arising
under this Deed of Trust, including, without limitation, those contained in
Section 1.27 hereof, and other documents executed by Trustor in connection
herewith, (c) payment of any money advanced by Beneficiary to Trustor, or its
successors, with interest thereon, evidenced by additional notes (indicating
that they are so secured) or by endorsement of the original Notes, executed by
Trustor or its successor, and (d) the payment and performance by Trustor of all
Obligations (as such term is defined in that certain Security And Purchase
Agreement by and among Beneficiary, on the one hand, and Trustor and other
entities stated therein, on the other hand, and all modifications, extensions
and/or renewals thereof (the "Agreement")) of Trustor (but exclusive of any
Obligations of any Eligible Subsidiary or any party other than Trustor to the
Agreement), Trustor has granted, mortgaged, bargained, sold, alienated,
enfeoffed, released, conveyed and confirmed, and by these presents does grant,
mortgage, bargain, sell, alienate, enfeoff, release, convey and confirm unto the
Trustee, in trust, WITH POWER OF SALE, all its estate, right, title and interest
in, to and under any and all of the property located in the County of Sonoma,
State of California, and more particularly described in Exhibit A attached
hereto and made a part hereof, including all easements, rights, privileges,
tenements, hereditaments and appurtenances thereunto belonging or in anywise
appertaining, and all of the estate, right, title, interest, claim, demand,
reversion or remainder whatsoever of Trustor therein or thereto, either at law
or in equity, in possession or expectancy, now or hereafter acquired, including,
without limitation, all and singular the ways, waters, water courses, water
rights and powers, liberties, privileges, sewers, pipes, conduits, wires and
other facilities furnishing utility or other services to the property, any and
all minerals, mineral rights and reservations, including, but not limited to
granite (collectively, the "Land");

TOGETHER with all of the right, title and interest of Trustor in and to all
buildings, structures and improve­ments now or hereafter erected on the Land
including all plant equipment, apparatus, machinery and fixtures of every kind
and nature whatsoever now or hereafter located on or forming part of said
buildings, structures and improvements (collectively, the "Improvements"; the
Land and Improvements being herein­after collectively referred to as the
"Premises");

TOGETHER with all of the right, title and interest of Trustor in and to the land
lying in the bed of any street, road, highway or avenue in front of or adjoining
the Premises;



BNFY 574341v2




--------------------------------------------------------------------------------



TOGETHER with any and all award and awards hereto­fore made or hereafter to be
made by any governmental authori­ties to the present and all subsequent owners
of the Premises which may be made with respect to the Premises as a result of
the return of excess taxes paid on the Mortgaged Property, the exercise of the
right of eminent domain, the alteration of the grade of any street or any other
injury to or decrease of value of the Premises, which said award or awards are
hereby assigned to Beneficiary and Beneficiary, at its option, is hereby
authorized, directed and empowered to collect and receive the proceeds of any
such award or awards from the authorities making the same and to give proper
receipts and acquittances therefor, and to apply the same as hereinafter
provided; and Trustor hereby covenants and agrees to and with Beneficiary, upon
request by Beneficiary, to make, execute and deliver, at Trustor's expense, any
and all assignments and other instruments sufficient for the purpose of
assigning the aforesaid award or awards to Beneficiary free, clear and
discharged of any and all encumbrances of any kind or nature whatsoever;

TOGETHER with all goods, equipment, machinery, furniture, furnishings, fixtures,
appliances, inventory, building materials, chattels and articles of personal
property (other than personal property which is or at any time has become
Hazardous Substances, as hereinafter defined), including any interest therein,
now or at any time hereafter affixed to, attached to, or used in any way in
connection with or to be incorporated at any time into the Premises, or placed
on any part thereof but not attached or incorporated thereto, together with any
and all replacements thereof, appertaining and adapted to the complete and
compatible use, enjoyment, occupancy, operation or improvement of the Premises
(collectively, the "Chattels");

TOGETHER with leases of the Premises or the Chattels or any part thereof now or
hereafter entered into and all right, title and interest of Trustor thereunder,
including, without limitation, cash or securities deposited thereunder to secure
performance by the lessees of their obligations there­under (whether such cash
or securities are to be held until the expiration of the terms of such leases or
applied to one or more of the installments of rent coming due immediately prior
to the expiration of such terms) and all rights to all insurance proceeds and
unearned premiums arising from or relating to the Premises and all other rights
and easements of Trustor now or hereafter existing pertaining to the use and
enjoyment of the Premises and all right, title and interest of Trustor in and to
all declarations of covenants, conditions and restrictions as may affect or
otherwise relate to the Premises;

TOGETHER with all sales agreements, deposit receipts, escrow agreements and
other ancillary documents and agreements entered into with respect to the sale
to any purchasers of any part of the Premises, and all deposits and other
proceeds thereof;

TOGETHER with all permits, plans, licenses, specifi­cations, subdivision rights,
tentative tract maps, final tract maps, security interests, contracts, contract
rights or other rights as may affect or otherwise relate to the Premises;

TOGETHER with all rights of Trustor in or to any fund, program or trust monies
and any reimbursement therefrom directly or indirectly established, maintained
or administered by any governmental authority or any other individual or entity
which is designed to or has the effect of providing funds (whether directly or
indirectly or as reimbursement) for the repair or replacement of storage tanks
(whether above or below ground) located on the Premises or the



BNFY 574341v2




--------------------------------------------------------------------------------



remediation or cleanup of any spill, leakage or contamination from any such tank
or resulting from the ownership, use or maintenance of any such tank or to
compensate third parties for any personal injury or property damage;

TOGETHER with all rents, issues, profits, revenues, income and other benefits to
which Trustor may now or here­after be entitled from the Premises or the
Chattels (which Premises, titles, interests, awards, Chattels, easements, rents,
income, benefits, ways, waters, rights, powers, liber­ties, privileges,
utilities, tenements, hereditaments, appur­tenances, reversions, remainders,
rents, issues, profits, estate, property, possession, claims and demands, are
herein­after collectively referred to as the "Mortgaged Property");

TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee, its successors and
assigns forever.

ARTICLE I

And Trustor further covenants with the Trustee and Beneficiary as follows:

SECTION 1.01  Trustor has good and marketable title to an indefeasible fee
estate in the Premises subject to no lien, charge, or encumbrance except such as
are approved by Beneficiary; that it owns the Chattels free and clear of liens
and claims; that this Deed of Trust is and will remain a valid and enforceable
first and prior lien on the Mortgaged Property subject only to the exceptions
referred to above; and that neither the entry nor the performance of and
compliance with this Deed of Trust, the Notes, or the Agreement has resulted or
will result in any violation of, or be in conflict with, or result in the
creation of any deed of trust, lien, encumbrance or charge (other than those
created by the execu­tion and delivery of, or permitted by, this Deed of Trust,
the Notes or the Agreement) upon any of the properties or assets of Trustor, or
constitute a default under any deed of trust, indenture, contract, agreement,
instrument, franchise, permit, judgment, decree, order, statute, rule or
regulation applicable to Trustor.  Trustor has full power and lawful authority
to convey the Mortgaged Property in the manner and form herein done or intended
hereafter to be done and will preserve such title, and will forever preserve,
warrant and defend the same unto the Trustee and Beneficiary, and will forever
preserve, warrant and defend the validity and priority of the lien hereof
against the claims of all persons and parties whomsoever.

SECTION 1.02  1)  Trustor will, at its sole cost and expense, and without
expense to the Trustee or Beneficiary, do, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, deeds of trust, assignments,
notices of assignments, transfers and assurances as the Trustee or Beneficiary
shall from time to time require, for the purpose of better assuring, conveying,
assigning, transferring, pledging, mortgaging, warranting and confirming unto
the Trustee the property and rights hereby conveyed or assigned or intended now
or hereafter so to be, or which Trustor may be or may hereafter become bound to
convey or assign to the Trustee, or for carrying out the intention or
facilitating the performance of the terms of this Deed of Trust, or for filing,
registering or recording this Deed of Trust and, on demand, will execute and
deliver, and hereby authorizes Beneficiary to execute in the name of Trustor, to
the extent it may lawfully do so, one or more financing statements, chattel
mortgages or comparable security instruments, to evidence more effectively the
lien hereof upon the Chattels.



BNFY 574341v2




--------------------------------------------------------------------------------



(b)

Trustor will pay all filing, registration or recording fees, all federal, state,
county and municipal stamp taxes and other fees, taxes, duties, imposts,
assess­ments and all other charges incident to, arising out of or in connection
with the preparation, execution, delivery and enforcement of the Notes, the
Agreement, this Deed of Trust, any deed of trust supplemental hereto, any
security instrument with respect to the Chattels or any instrument of further
assurance.

SECTION 1.03  Trustor will punctually pay the principal and interest and all
other sums to become due in respect of the Notes and the Agreement at the time
and place and in the manner specified therein, all in any coin or currency of
the United States of America which at the time of such payment shall be legal
tender for the payment of public and private debts.

SECTION 1.04  Trustor will, so long as it is owner of the Mortgaged Property, do
all things necessary to preserve and keep in full force and effect its
existence, franchises, rights and privileges as a business or partnership, as
the case may be, under the laws of the state of its formation, and will comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental authority or court applicable to Trustor or to the Mortgaged
Property or any part thereof.

SECTION 1.05  All right, title and interest of Trustor in and to all extensions,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property, hereafter acquired by,
or released to, or constructed, assembled or placed by Trustor on the Premises,
and all conversions of the security constituted thereby, immediately upon such
acquisi­tion, release, construction, assembling, placement or conver­sion, as
the case may be, and in each such case, without any further grant, conveyance,
assignment or other act by Trustor, shall become subject to the first and prior
lien and security interest of this Deed of Trust as fully and completely, and
with the same effect, as though now owned by Trustor and specifically described
in the granting clause hereof, but at any and all times Trustor will execute and
deliver to Beneficiary any and all such further assurances, deeds of trust,
conveyances or assignments thereof with respect thereto as Beneficiary may
reasonably require for the purpose of expressly and specifically subjecting the
same to the lien and security interest of this Deed of Trust.

SECTION 1.06  2)  Trustor, from time to time when the same shall become due,
will pay and discharge, or cause to be paid and discharged, all taxes and
governmental charges of every kind and nature that may at any time be assessed
or levied against or with respect to the indebtedness secured by, and any other
amounts payable pursuant to, this Deed of Trust, or any part of such
indebtedness or amounts, the Mortgaged Property or any part thereof including,
without limiting the generality of the foregoing, real and personal property
taxes and income, franchise, withholding, profits and gross receipts taxes, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, and all other public or governmental
charges whether of a like or different nature, imposed upon or assessed or
levied against Trustor or the Mortgaged Property or any part thereof or interest
therein or upon the revenues, rents, issues, income and profits of the Mortgaged
Property or arising in respect of the occupancy, use or possession thereof.
 Trustor will, upon the request of Beneficiary, deliver to Beneficiary receipts
evidencing the payment, before any penalties accrued thereon, of all such taxes,
assessments, levies, fees, rents and other public charges imposed upon or
assessed against



BNFY 574341v2




--------------------------------------------------------------------------------



it, this Deed of Trust, or the Mortgaged Property or the revenues, rents,
issues, income or profits thereof.

(b)

Beneficiary may, at its option, to be exercised by ten (10) days prior written
notice to Trustor (unless such notice is given at the time of the execution of
this Deed of Trust), require the deposit by Trustor, at the time that the
payment of each regular installment of interest and/or principal is required to
be paid pursuant to the terms of the Notes or the Agreement of an additional
amount sufficient to (i) discharge Trustor's obligations under subsection (a)
hereof, and (ii) pay for premiums of insurance required to be maintained by
Trustor pursuant to Section 1.07 hereof, on a date which is thirty (30) days
prior to the respective dates on which the same or any of them would be payable.
 The determination of the amount so payable and of the fractional part thereof
to be deposited with Beneficiary, so that the aggregate of the deposits shall be
sufficient for this purpose, shall be made by Beneficiary in its sole
discretion.  Such amounts shall be held by Beneficiary without interest and
applied to the payment of the items in respect to which such amounts were
deposited or, at the option of Beneficiary, to the payment of said items in such
order or priority as Beneficiary shall determine, on or before the respective
dates on which the same or any of them would become delinquent.  All such
amounts so deposited shall not be deemed to be held by Beneficiary in escrow and
may be commingled with the funds of Beneficiary and applied pursuant hereto.  If
one (1) month prior to the due date of the aforementioned amounts the amount
then on deposit therefor shall be insufficient for the payment of such item in
full, Trustor within ten (10) days after demand shall deposit the amount of the
deficiency with Beneficiary.  Upon the occurrence of an Event of Default,
Beneficiary shall be entitled to apply all sums held by Beneficiary pursuant to
this Section to the payment of the indebtedness secured hereby, in such order as
Beneficiary shall elect.  Nothing herein contained shall be deemed to affect any
right or remedy of Beneficiary under any provisions of this Deed of Trust or of
any statute or rule or law to pay any such amount to the extent the sums
deposited by Trustor are not sufficient therefor.

(c)

Trustor will pay from time to time when the same shall become due, all lawful
claims and demands of mechanics, materialmen, laborers, and others which, if
unpaid, might result in, or permit the creation of, a lien on the Mortgaged
Property or any part thereof, or on the revenues, rents, issues, income and
profits arising therefrom and in general will do or cause to be done everything
necessary so that the lien and security interest hereof shall be fully
preserved, at the cost of Trustor, without expense to Beneficiary.

SECTION 1.07  3)  Trustor will obtain and maintain (i) insurance of the type
necessary to insure the Improvements and Chattels, for the full replacement cost
thereof, against any loss by fire, lightning, windstorm, hail, explosion,
aircraft, smoke damage, vehicle damage, earthquakes, elevator collision, and
other risks from time to time included under "extended coverage" policies, in
such amounts as Beneficiary may require, but in any event in amounts sufficient
to prevent Trustor from becoming a co-insurer under such policies, (ii) combined
single limit bodily injury and property damage insurance against any loss,
liability or damage on, about or relating to the Premises, in an amount of not
less than two million dollars ($2,000,000.00), (iii) rent insurance covering
gross rent for a minimum of a 12-month period, (iv) if the property is in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, the Improvements shall be insured by
flood insurance that is provided under the National Flood Insurance Program in
an amount of at



BNFY 574341v2




--------------------------------------------------------------------------------



least equal to either the outstanding balance of the Notes or the maximum
balance of flood insurance under the National Flood Insurance Program that is
available, whichever is less -- such flood insurance shall be maintained during
such time that the National Flood Insurance Program insurance is available, and
(v) such other risks as Beneficiary may require.  Replacement cost shall, at
Beneficiary's option, be redetermined by an insurance appraiser, satisfactory to
Beneficiary, not more frequently than once every twelve (12) months, at
Trustor's cost.  Such insurance shall be written by companies of recognized
financial standing, satisfactory to Beneficiary, which are authorized to do an
insurance business in the State of California.  Such insurance shall be in form
satisfactory to Beneficiary, shall with respect to hazard insurance and such
other insurance as Beneficiary shall specify, name as the loss payee thereunder
Trustor and Beneficiary, as their interests may appear, and shall contain a
California form 438 BFU (NS) mortgagee endorsement or its local equivalent.
 Regardless of whether required herein, Trustee shall have a security interest
in any and all insurance obtained by Trustor or any lessee of all or a portion
of the Mortgaged Property. Every policy of insurance referred to in this Section
shall contain an agreement by the insurer that it will not cancel such policy
except after thirty (30) days' prior written notice to Beneficiary and that any
loss payable thereunder shall be payable notwithstanding any act or negligence
of Trustor or Beneficiary which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment and notwithstanding (i)
occupancy or use of the Mortgaged Property for purposes more hazardous than
permitted by the terms of such policy, (ii) any foreclosure or other action or
proceeding taken by the Trustee or Beneficiary pursuant to this Deed of Trust
upon the happening of an Event of Default or (iii) any change in title or
ownership of the Mortgaged Property.  Original policies or certificates thereof
satisfactory to Beneficiary evidencing such insurance shall be delivered to
Beneficiary at least thirty (30) days prior to the expiration of the existing
policies.  Trustor shall give Beneficiary prompt notice of any loss covered by
such insurance and Beneficiary shall have the right to join Trustor in adjusting
any loss.  If there shall have occurred an Event of Default, Beneficiary shall
have the exclusive right to adjust all losses payable under any such insurance
policies without any liability to Trustor whatsoever in respect of such
adjustments.  Any monies received as payment for any loss under any such
insurance shall be paid over to Beneficiary to be applied at the option of
Beneficiary either to the prepayment of the Notes, without premium, or to
payment of any sums due pursuant to the terms of the Agreement in such order as
Beneficiary may elect, or shall be disbursed to Trustor under stage payment
terms satisfactory to Beneficiary for application to the cost of repairs,
replacements or restorations (collectively, "restorations") of the Improvement
or Chattel so damaged or destroyed.  All restorations of the Improvement or
Chattel so damaged or destroyed shall be effected with reasonable promptness and
shall be of a value at least equal to the value of the Improvement or Chattel so
damaged or destroyed prior to such damage or destruction.  Upon the occurrence
of an Event of Default, all prepaid premiums shall be the sole and absolute
property of Beneficiary to be applied by Beneficiary to the payment of the
indebtedness secured hereby, in such order as Beneficiary shall elect.

(b)

Trustor shall not take out separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section
1.07, unless Beneficiary is included thereon as named insured with loss payable
to Beneficiary under a standard California 438 BFU (NS) mortgagee endorsement,
or its local equivalent.  Trustor shall immediately notify Beneficiary whenever
any such separate insurance is taken out, specifying the insurer thereunder and
full particulars as to the policies evidencing the same.



BNFY 574341v2




--------------------------------------------------------------------------------



SECTION 1.08  In the event of the passage, after the date of this Deed of Trust,
of any law of the State of California deducting from the value of the Mortgaged
Property for the purpose of taxing the amount of any lien thereon, or changing
in any way the laws now in force for the taxation of deeds of trust, or debts
secured thereby, for state or local purposes, or the manner of operation of any
such taxes so as to adversely affect the interest of Beneficiary, then and in
such event, Trustor shall bear and pay the full amount of such taxes, provided
that if for any reason payment by Trustor of any such new or additional taxes
would be unlawful or if the payment thereof would constitute usury or render the
Notes, the Agreement or the indebtedness secured hereby wholly or partially
usurious under any of the terms or provisions of the Notes, the Agreement, or
this Deed of Trust, or otherwise, Beneficiary may, at its option, upon thirty
(30) days' written notice to Trustor, (i) declare the whole indebtedness secured
by this Deed of Trust, with interest thereon, to be immediately due and payable,
or (ii) pay that amount or portion of such taxes as renders the Notes, the
Agreement, or the indebtedness secured hereby unlawful or usurious, in which
event Trustor shall concurrently therewith pay the remaining lawful non-usurious
portion or balance of said taxes.

SECTION 1.09  Trustor will not (i) further encumber, sell, convey or transfer
any interest in, or any part of, the Mortgaged Property, or (ii) transfer the
presently existing ownership interests in Trustor (including, without
limitation, partnership or stock ownership interests, as the case may be) so as
to effectively transfer control of Trustor named herein to any other person,
firm, corporation or other entity, without the prior written consent of
Beneficiary.  Any such encumbrance, sale, conveyance or transfer made without
Beneficiary's prior written consent shall be an Event of Default hereunder.  At
Beneficiary's option, Beneficiary's consent to a further encumbrance or transfer
shall be subject to an increase in interest rate, modification of loan terms
and/or the payment of a fee.

SECTION 1.10  Beneficiary and the Trustee shall have access to and the right to
inspect the Premises and Chattels at all reasonable times.

SECTION 1.11  Trustor shall comply with all applicable restrictive covenants,
zoning and subdivision ordinances and building codes, all health and
environmental laws and regulations and all other applicable laws, rules,
regulations, requirements, directions, orders and notices of violations issued
by any governmental agency, body or officer relating to or affecting the
Premises or the business or activity being conducted thereon whether by Trustor
or by any occupant thereof.

SECTION 1.12  If Trustor shall fail to perform any of the covenants contained
herein on its part to be performed, Beneficiary may, but shall not be required
to, make advances to perform the same, or cause the same to be performed, on
Trustor's behalf, and all sums so advanced shall bear interest, from and after
the date advanced until repaid, at the lower of (i) the maximum rate permitted
by law or (ii) the default rate set forth in the Notes, shall be a lien upon the
Mortgaged Property and shall, at Beneficiary's option, be added to the
indebtedness secured hereby.  Trustor will repay on demand all sums so advanced
on its behalf with interest at the rate herein set forth.  This Section 1.12
shall not be construed as preventing any default by Trustor in the observance of
any covenant contained in this Deed of Trust from constituting an Event of
Default hereunder.



BNFY 574341v2




--------------------------------------------------------------------------------



SECTION 1.13  4)  Trustor will keep adequate records and books of account in
accordance with generally accepted accounting principles and practices and will
permit Beneficiary, by its agents, accountants and attorneys, to examine
Trustor's records and books of account and to discuss the affairs, finances and
accounts of Trustor with Trustor, at such reasonable times as may be requested
by Beneficiary.

(b)

Trustor and all guarantors of the Notes and/or the obligations under the
Agreement (collectively, "Guarantor"), if any, will deliver to Beneficiary
within ninety (90) days after the close of each fiscal year, a balance sheet and
statement of profit and loss, prepared by an independent certified public
accountant satisfactory to Beneficiary, setting forth in each case, in
comparative form, figures for the preceding year which statements shall be
accompanied by the unqualified opinion of such accountant as to the accuracy
thereof.  Throughout the term of this Deed of Trust, Trustor and Guarantor, if
any, with reasonable promptness, will deliver to Beneficiary such other
information with respect to Trustor as Beneficiary may from time to time
request.  All financial statements of Trustor and/or Guarantor shall be prepared
in accordance with generally accepted accounting principles and practices
applied on a consistent basis and shall be delivered in duplicate.  At the time
of the delivery of such statements, and at any other time upon five (5) days
prior written request of Beneficiary, Trustor shall deliver to Beneficiary a
certificate of Trustor, dated within three (3) days of delivery of such
statements, or the date of such request, as the case may be, setting forth the
amount of principal and interest due on the Notes, whether any offset or defense
exists against such indebtedness and stating that such person knows of no Event
of Default which has occurred and is continuing, or, if any such Event of
Default has occurred and is continuing, specifying the nature and period of
existence thereof and what action Trustor has taken or proposes to take with
respect thereto, and except as otherwise specified, stating that Trustor has
fulfilled all its obligations under this Deed of Trust which are required to be
fulfilled on or prior to the date of such certificate.

SECTION 1.14  Trustor will not commit any waste at or with respect to the
Mortgaged Property nor will Trustor do or fail to do anything which will in any
way increase the risk of fire or other hazard to the Premises, Improvements or
Chattels or to any part thereof.  Trustor will, at all times, maintain the
Improvements and Chattels in good order and condition and will promptly make,
from time to time, all repairs, renewals, replacements, additions and
improvements in connection therewith which are needful or desirable to such end.
 Improvements shall not be removed, demolished or materially altered, nor shall
any Chattels be removed without the prior written consent of Beneficiary,
provided, however, that if there shall not have occurred an Event of Default,
Trustor may make appropriate replacements of Chattels, free of superior title,
liens and claims, provided such replacements are immediately made and are of a
value at least equal to the value of the Chattels removed.

SECTION 1.15  Trustor will immediately notify Beneficiary of the institution of
any proceeding for the condemnation or taking by eminent domain of the Mortgaged
Property, or any portion thereof.  The Trustee and Beneficiary may participate
in any such proceeding and Trustor from time to time will deliver to Beneficiary
all instruments requested by it to permit such participation.  In the event of
such condemnation proceedings, or a conveyance in lieu of such taking, the award
or compensation payable is hereby assigned to and shall be paid to Beneficiary.
 Beneficiary shall be under no obligation to question the amount of any such
award or compensation and may accept the same in the amount in which the same
shall be paid, but shall



BNFY 574341v2




--------------------------------------------------------------------------------



have no right to bind Trustor or to make settlement of its claim, except to the
extent of the interest of the Trustee and Beneficiary.  In any such condemnation
proceedings the Trustee and Beneficiary may be represented by counsel selected
by Beneficiary.  The proceeds of any award or compensation so received after
reimbursement of any expenses incurred by Beneficiary in connection with such
proceedings, shall, at the option of Beneficiary, be applied, without premium,
to the repayment of the Notes and/or the sums due under the Agreement in such
order as Beneficiary may in its sole discretion elect (regardless of interest
payable on the award by the condemning authority), or to the cost of restoration
of the Improvement or Chattel so taken and other terms as shall be satisfactory
to Beneficiary.

SECTION 1.16  The assignment of rents, income and other benefits (collectively,
"rents") contained in the granting clause of this Deed of Trust shall be fully
operative without any further action on the part of Trustor or Beneficiary and
specifically Beneficiary shall be entitled, at its option, to all rents from the
Mortgaged Property whether or not Beneficiary takes possession of the Mortgaged
Property.  Trustor hereby further grants to Beneficiary the right (i) to enter
upon and take possession of the Mortgaged Property for the purpose of collecting
the rents, (ii) to dispossess by the usual summary proceedings any tenant
defaulting in the payment thereof to Beneficiary, (iii) to let the Mortgaged
Property or any part thereof, and (iv) to apply the rents, after payment of all
necessary charges and expenses, on account of the indebtedness and other sums
secured hereby.  Such assignment and grant shall continue in effect until the
indebtedness and other sums secured hereby are paid, the execution of this Deed
of Trust constituting and evidencing the irrevocable consent of Trustor to the
entry upon and taking possession of the Mortgaged Property by Beneficiary
pursuant to such grant, whether or not sale or foreclosure has been instituted.
 Neither the exercise of any rights under this Section by Beneficiary nor the
application of the rents to the indebtedness and other sums secured hereby,
shall cure or waive any Event of Default, or notice of default hereunder or
invalidate any act done pursuant hereto, but shall be cumulative of all other
rights and remedies.

The foregoing provisions hereof shall constitute an absolute and present
assignment of the rents from the Mortgaged Property, subject, however, to the
conditional permission given to Trustor to collect and use the rents until the
occurrence of an Event of Default at which time such conditional permission
shall automatically terminate; and the existence or exercise of such right of
Trustor shall not operate to subordinate this assignment, in whole or in part,
to any subsequent assignment by Trustor permitted under the provisions of this
Deed of Trust, and any such subsequent assignment by Trustor shall be subject to
the rights of the Trustee and Beneficiary hereunder.

SECTION 1.17  5)  Trustor will not (i) execute an assignment of the rents or any
part thereof from the Mortgaged Property unless such assignment shall provide
that it is subject and subordinate to the assignment contained in this Deed of
Trust, and any additional or subsequent assignment executed pursuant hereto, or
(ii) except where the lessee is in default thereunder, terminate or consent to
the cancellation or surrender of any lease of the Mortgaged Property or of any
part thereof, now existing or hereafter to be made or (iii) modify any such
lease or give consent to any assignment or subletting without Beneficiary's
prior written consent, or (iv) accept prepayments of any installments of rent or
additional rent to become due under such leases, except prepayments in the
nature of security for the performance of the lessee's obligations thereunder,
or (v) in any other manner impair the value of the Mortgaged Property or



BNFY 574341v2




--------------------------------------------------------------------------------



the security of the Trustee or Beneficiary for the payment of the indebtedness
secured hereby, or (vi) enter into any lease prohibited under the provisions of
the Agreement.

(b)

Trustor will not execute any lease of all or a substantial portion of the
Mortgaged Property except for actual occupancy by the lessee thereunder, and
will at all times promptly and faithfully perform, or cause to be performed, all
of the covenants, conditions and agreements contained in all leases of the
Mortgaged Property now or hereafter existing, on the part of the lessor
thereunder to be kept and performed.  If any such lease provides for the giving
by the lessee of certificates with respect to the status of such leases, Trustor
shall exercise its right to request such certificates within five (5) days of
any demand therefor by Beneficiary.

(c)

Trustor shall furnish to Beneficiary, within fifteen (15) days after a request
by Beneficiary to do so, a written statement containing the names of all lessees
for the Mortgaged Property, the terms of their respective leases, the spaces
occupied, the rentals paid and any security therefor.

(d)

Trustor shall, from time to time upon request of Beneficiary, specifically
assign to Beneficiary as additional security hereunder, by an instrument in
writing in such form as may be approved by Beneficiary, all right, title and
interest of Trustor in and to any and all leases now or hereafter on or
affecting the Mortgaged Property, together with all security therefor and all
monies payable thereunder, subject to the conditional permission hereinabove
given to Trustor to collect the rentals under any such lease.  Trustor shall
also execute and deliver to Beneficiary any notification, financing statement or
other document reasonably required by Beneficiary to perfect the foregoing
assignment as to any such lease.

SECTION 1.18  Each lease of the Mortgaged Property or of any part thereof
entered into after the date hereof shall provide that, in the event of the
enforcement by the Trustee or Beneficiary of the remedies provided for by law or
by this Deed of Trust, any person succeeding to the interest of Trustor as a
result of such enforcement shall not be bound by any payment of rent or
additional rent for more than one (1) month in advance, provided, however, that
nothing herein set forth shall affect or impair the rights of Beneficiary to
terminate any one or more of such leases in connection with the exercise of its
or the Trustee's remedies hereunder.

SECTION 1.19  Trustor shall not use Beneficiary's name or the name of any
person, firm, corporation or other entity controlling, controlled by or under
common control with Beneficiary in connection with any of Trustor's activities,
except as such use may be required by applicable law or regulation of any
governmental body.

SECTION 1.20  Trustor represents, warrants and covenants that neither Trustor
nor any current occupant of operator has used Hazardous Substances at or
affecting the Premises in any manner which violates any Act governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Substances, or that may make the owner of
the Premises liable in tort under a common law public or private nuisance
action.

SECTION 1.21  Trustor represents that no prior owner, occupant or operator of
the Premises has used Hazardous Substances at or affecting the Premises in any
manner which



BNFY 574341v2




--------------------------------------------------------------------------------



violates any Act governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous
Substances, or that may make the owner of the Premises liable in tort under a
common law public or private nuisance action.

SECTION 1.22  Trustor covenants that it shall keep or cause the Premises to be
kept free of Hazardous Substances and not cause or permit the Premises to be
used to generate, manufacture, refine, transport, treat, store, handle, dispose,
produce or process Hazardous Substances, except in compliance with all
applicable Acts.

SECTION 1.23  Trustor covenants to ensure compliance by all operators and
occupants of the Premises with all applicable Acts and will ensure that all such
operators and occupants obtain and comply with any and all required approvals,
registration or permits.

SECTION 1.24  Trustor shall, upon the reasonable request of Beneficiary, conduct
and complete all investiga­tions, studies, sampling and testings relative to
Hazardous Substances at or affecting the Mortgaged Property.

SECTION 1.25  Trustor, promptly upon the written request of Beneficiary from
time to time, shall provide Beneficiary, at Trustor's sole cost and expense and
without any liability to Beneficiary, with an environmental site assessment or
environmental audit report, or an update of such assessment or report, by an
environmental engineering firm acceptable to Beneficiary, all in scope, form and
content satisfactory to Beneficiary, to assess with a reasonable degree of
certainty the presence or absence of Hazardous Substances and the potential
costs in connection with the Remediation (as defined below) of any Hazardous
Substances at or related to the Mortgaged Property.

SECTION 1.26  Notwithstanding the obligation of Trustor to indemnify Beneficiary
pursuant to this Deed of Trust, Trustor shall, upon demand of Beneficiary, and
at Trustor's sole cost and expense, promptly take all actions to Remediate (as
defined below) the Mortgaged Property which are required by any federal, state
or local governmental agency or political subdivision or which are reasonably
necessary to mitigate a spill or a violation of any Act or to allow full
economic use of the Mortgaged Property.  "Remediate" and "Remediation" shall
include, but not be limited to, the investigation of the environmental condition
of the Mortgaged Property, the preparation of any feasibility studies, reports
or remedial plans, and the performance of any cleanup, abatement, removal,
remediation, containment, operation, maintenance, monitoring or restoration
work, whether on or off of the Mortgaged Property.  Trustor shall take all
actions necessary to remove all Hazardous Substances from the Mortgaged
Property, notwithstanding any lesser standard of remediation allowable under any
Act.  All such work shall be performed by one or more contractors, selected by
Trustor and approved in advance and in writing by Beneficiary.  Trustor shall
proceed continuously and diligently with such investigatory and remedial
actions, provided that in all cases such actions shall be in accordance with all
applicable requirements of all Acts.  Any such actions shall be performed in a
good, safe and workmanlike manner and shall minimize any impact on the business
conducted at the Mortgaged Property.  Trustor shall pay all costs in connection
with such investigatory and remedial activities, including but not limited to
all power and utility costs, and any and all taxes or fees that may be
applicable to such activities.  Trustor shall promptly provide to Beneficiary
copies of testing results and reports that are generated in connection with the
above activities.  



BNFY 574341v2




--------------------------------------------------------------------------------



Promptly upon completion of such investigation and remediation, Trustor shall
permanently seal or cap all monitoring wells and test holes to industrial
standards in compliance with all Acts, remove all associated equipment, and
restore the Mortgaged Property to the condition existing prior to the
commencement of Remediation, which shall include, without limitation, the repair
of any surface damage, including paving, caused by such investigation or
remediation hereunder.  Within ten days of demand therefor, Trustor shall
provide Beneficiary with a bond, letter of credit or similar financial assurance
evidencing that the necessary funds are available to perform the obligations
established by this paragraph.

SECTION 1.27  "Indemnified Persons" shall mean Beneficiary and its parents,
subsidiaries and affiliates, attorneys and each of their officers, directors,
agents, employees, trustees, receivers, executors and administrators, and the
heirs, successors and assigns of all of the foregoing.  "Losses" shall mean any
and all losses, liabilities, contingent liabilities, damages, obligations,
claims, contingent claims, actions, suits, proceedings, disbursements,
penalties, costs and expenses (including, without limitation, actual attorneys'
fees and costs of counsel retained by Beneficiary to monitor the proceedings and
actions of trustor in satisfying its obligations hereunder, and to advise and
represent Beneficiary with respect to matters related hereto, including, without
limitation, fees incurred pursuant to 11 U.S.C.) and all other professional or
consultants' fees and expenses), whether or not an action or proceeding is
commenced or threatened.

Trustor shall indemnify, protect, defend (with reputable counsel satisfactory to
Beneficiary) and hold harmless all Indemnified Persons from and against the full
amount of any and all Losses suffered or incurred by any Indemnified Person,
regardless of negligence, whether as holder of this Deed of Trust, as mortgagee
in possession or as successor in interest to Trustor as owner of the Mortgaged
Property by virtue of foreclosure or acceptance of a deed or other transaction
in lieu of foreclosure, or after partial or total reconveyance of this Deed of
Trust, arising from, in respect of, as a consequence of (whether foreseeable or
unforeseeable) or in connection with any spill or with the presence, use,
storage, disposal, generation, transportation or treatment of any Hazardous
Substance at, under or related to the Mortgaged Property, whether or not
originating or emanating from the Mortgaged Property, including, without
limitation, the following: (i) compliance with or violation or claimed violation
of any Act, (ii) claims asserted by any person or entity (including, without
limitation, any governmental agency or quasi-governmental authority, board,
bureau, commission, department, instrumentality or public body, court, or
administrative tribunal), including, but not limited to, claims under common law
causes of action, and (iii) the implementation of the recommendations set forth
in any environmental audit of the Mortgaged Property or the uses thereof.
 Trustor's agreement contained in this Section shall not be limited in any
manner by Trustor's date of acquisition or time of ownership of the Mortgaged
Property, or by the value of the Mortgaged Property.  Trustor shall not settle
any claim or matter which is the subject of the foregoing agreement of Trustor
without Beneficiary's prior written consent, which consent may be withheld by
Beneficiary in Beneficiary's sole and absolute discretion.  The provisions of
this Section 1.27 are not intended to create--and do not create--any third party
beneficiary, except for Beneficiary, as defined herein.

SECTION 1.28  In the event of any spill or the presence of any Hazardous
Substances at or related to the Mortgaged Property, whether or not the same
originates or emanates from the



BNFY 574341v2




--------------------------------------------------------------------------------



Mortgaged Property or any contiguous real estate, and/or if Trustor shall fail
to comply with any of the requirements of any Act, Beneficiary may at its
election, but without the obligation so to do, give such notices and/or cause
such work to be performed at the Mortgaged Property and/or take any and all
other actions as Beneficiary shall deem necessary or advisable in order to
remedy said spill or Hazardous Substances or cure said failure of compliance,
and any amounts paid as a result thereof, together with interest thereon at the
default interest rate from the date of payment by Beneficiary, shall be
immediately due and payable by Trustor to Beneficiary, and until paid shall be
added to and become a part of the obligations secured hereby and shall have the
benefit of the lien hereby created as a part thereof.

SECTION 1.29  Foreclosure shall not operate as a discharge of Trustor's
obligations to Beneficiary as to Hazardous Substances and the Indemnity
provisions in Section 1.27 hereof; and in the event Trustor tenders a deed in
lieu of foreclosure, Trustor shall deliver the Premises to Beneficiary (or its
designee) free of any and all Hazardous Materials or Substances.  The Indemnity
provisions in Section 1.27 hereof shall not be discharged or affected in any way
by foreclosure or by Beneficiary's acceptance of a deed in lieu thereof, and the
same shall continue for a period equal to the longest living child born in Los
Angeles County on January 1, 1992, plus twenty-one (21) years.

SECTION 1.30  The term "Hazardous Substances" shall include:

(a)

those substances as defined as "hazardous substances," "hazardous materials,"
"toxic substances," or "solid waste" in the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq. ("RCRA"), or the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq., and in
the regulations promulgated pursuant thereto;

(b)

those substances designated as a "hazardous substance" under or pursuant to the
Federal Water Pollution Control Act, 33 U.S.C. §1257 et seq., or defined as a
"hazardous waste", under or pursuant to RCRA;

(c)

those substances or substance defined or listed as "extremely hazardous waste"
pursuant to California Health and Safety Code Section 25115; "hazardous waste"
pursuant to California Health and Safety Code Section 25117; "infectious waste"
pursuant to California Health and Safety Code Section 25117.5; "restricted
hazardous waste" pursuant to California Health and Safety Code Section 25122.7;
"waste" pursuant to California Health and Safety Code Section 25124; "recyclable
materials" pursuant to California Health and Safety Code Sections 25120.5,
2522.55, 25143.2, 25143.3; "solid waste" pursuant to California Health and
Safety Code Section 25148.5; "hazardous substance" pursuant to California Health
and Safety Code Sections 25316 through 25317; "hazardous material", "hazardous
substance", and "hazardous waste" pursuant to California Health and Safety Code
Section 25501; "acutely hazardous material" pursuant to California Health and
Safety Code Section 25532; "waste", "hazardous substance", "contamination", and
"nuisance" pursuant to California Water Code Section 13050; "hazardous material"
pursuant to California Vehicle Code Sections 353, 2402.7; "hazardous material"
pursuant to 13 California Administrative Code Section 1160.3; "discharge"
pursuant to 22 California Administrative Code Section 66041; "extremely
hazardous material" pursuant to 22 California Administrative Code Section 66060;
"hazardous material" pursuant to



BNFY 574341v2




--------------------------------------------------------------------------------



22 California Administrative Code Section 66084; "special waste" pursuant to 22
California Administrative Code Section 66195; those materials listed as
hazardous materials pursuant to 22 California Administrative Code Section 66680;
those items listed as 'special wastes" pursuant to 22 California Administrative
Code Section 66740; "hazardous waste" pursuant to 23 California Administrative
Code Section 2521; "designated waste" pursuant to 23 California Administrative
Code Section 2522; "non-hazardous solid waste" pursuant to 23 California
Administrative Code Section 2523; "inert waste" pursuant to 23 California
Administrative Code Section 2524; and those matters and materials regulated
pursuant to 23 California Administrative Code Sections 257 through 2574;

(d)

those substances listed in the United States Department of Transportation Table
(40 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto); and

(e)

such other substances, materials and wastes which are regulated under any act,
or which are classified as hazardous or toxic under any act.

All of the statutes, acts, codes, sections and tables listed above shall include
all amendments, modifications and supplements thereto, together with all
regulations promulgated pursuant to such statutes, acts, codes, sections and
tables.

SECTION 1.31  The term "Act" shall include all present and future laws,
regulations, statutes, common law rules, ordinances, codes, licenses, permits,
orders, approvals, plans, authorizations, concessions, franchises, and similar
items of any federal, state or local government, instrumentality or body, as the
same may be amended, modified or supplemented from time to time related to
Hazardous Substances.

SECTION 1.32  The obligations of Trustor and the rights of Beneficiary under
Section 1.20 through Section 1.31 are in addition to and not in substitution of
the obligations of Trustor and rights of Beneficiary under all applicable
federal, state and local laws, regulations and ordinances relating to health and
safety, and protection of the environment.  The obligations of Trustor and the
rights of Beneficiary under Section 1.20 through Section 1.31 and such laws and
regulations, notwithstanding anything contained herein or in any other document
or agreement which may be construed to the contrary (i) shall not be subject to
any antideficiency laws or protections, and (ii) shall survive (a) a trustee's
sale, judicial sale or deed or other transaction in lieu of such sale hereunder,
(b) the repayment of the obligations secured hereunder and (c) the termination
of the Notes.  In the event Trustor does not timely perform any of the above
obligations, Beneficiary may perform said obligations at the expense of Trustor
and such expense shall be added to the amount secured by the lien of this Deed
of Trust.

SECTION 1.33  Trustor hereby represents, covenants and warrants to Beneficiary,
its successors and assigns, as follows:

(a)

The Premises is presently used as an administrative, office, manufacturing and
distribution facility and for other commercial purposes, and no portions of the
Premises are used as or for a "public accommodation," as described and defined
in 42 U.S.C. §12101, et. seq., and all applicable rules and regulations
promulgated thereunder (the "ADA").



BNFY 574341v2




--------------------------------------------------------------------------------



(b)

Trustor has made all modifications and/or provided all accommodations which may
be required to be made or provided by Trustor to the Premises pursuant to the
ADA in order to accommodate the needs and requirements of any disabled employees
of Trustor.

(c)

Trustor has received no notice or complaint regarding any noncompliance with the
ADA of the Premises or of Trustor's employment practices and, to the best of
Trustor's knowledge, there has been no threatened litigation alleging any such
noncompliance by Trustor or the Premises.

SECTION 1.34  Trustor shall promptly provide Beneficiary with copies of all
notices or claims which may be received by Trustor and involving claims made by
any individual, entity or governmental agency as to any alleged noncompliance of
the Premises with the requirements of the ADA.

SECTION 1.35  (a)      Trustor shall observe and comply in all material respects
with all obligations and requirements of the ADA as it applies to the Premises,
which shall include, without limitation, installing or constructing all
improvements or alterations which may be necessary to cause the Premises to be
accessible to all persons if the use of the Premises or any part thereof becomes
a "public accommodation," as defined in the ADA, or in the event additional
building improvements are added or incorporated into the existing improvements,
and making any reasonable accommodations which may be necessary to accommodate
the needs or requirements of any existing or future employee of Trustor.

(b)

Without limiting the generality of any other provision of this Deed of Trust,
Trustor shall indemnify, defend and hold harmless Beneficiary, its successors
and assigns, and the directors, officers, employees, agents and servants of the
foregoing, from any and all losses, costs, expenses (including court costs and
attorneys' fees), damages, demands, claims, suits, proceedings, orders and
judgments, penalties, fines and other sanctions arising from any claim that the
Premises is not in compliance with the requirements of the ADA.

(c)

Notwithstanding anything contained herein, the provisions of the Sections 1.33
through 1.35 are solely for the benefit of Beneficiary, and no other person is
entitled to rely on the same.

ARTICLE II
EVENTS OF DEFAULT AND REMEDIES

SECTION 2.01  The occurrence of any one or more of the following events shall
constitute an event of default ("Event of Default") hereunder:

(a)

If Trustor shall default in the payment of (i) any regular installment of
interest and/or principal on any of the Notes as and when the same shall have
become due and payable, (ii) any other payment of interest and/or principal due
on any of the Notes when the same shall become due and payable, whether at any
stated maturity or by acceleration or otherwise, or (iii) any other sums
required to be paid by Trustor or others pursuant to any of the Notes, the
Agreement, or this Deed of Trust on the date that such payments are therein or
herein required to be made; or



BNFY 574341v2




--------------------------------------------------------------------------------



(b)

A breach or default of any of the covenants or provisions contained in any of
the Notes, the Agreement, or this Deed of Trust, or of any chattel mortgage,
other deed of trust, security agreement or other document issued thereunder or
in connection therewith or herewith; or

(c)

If Trustor and/or Guarantor, if any, shall default in any obligation for
borrowed money, whether to Beneficiary or otherwise, and whether or not such
obligations affect the Property, for a period longer than any period of grace
provided in such obligation; or

(d)

If Trustor shall execute any chattel mortgage on any (i) materials, fixtures or
articles used in the construction or operation of an Improvement or appurtenance
thereto, or (ii) articles of personal property placed on the Premises, or should
any such materials, fixtures or articles be purchased on conditional bill of
sale or otherwise so that the ownership thereof will not vest unconditionally in
Trustor free from encumbrance, on delivery at the Premises; or should Trustor
fail to furnish to Beneficiary, if requested, the contracts, bills of sale,
statements, receipted vouchers and agreements, or any of them, under which
Trustor claims title to such materials, fixtures and articles; or

(e)

If Trustor and/or Guarantor, if any, shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts as they
become due, or shall file a voluntary petition in bankruptcy, or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future statute,
law or regulation, or shall file any answer admitting or shall fail to deny the
material allegations of a petition filed against it for any such relief, or
shall seek or consent to or acquiesce in the appointment of any trustee,
receiver or liquidator of itself or of all or any substantial part of its
properties, or if Trustor shall take any action looking to its dissolution or
liquidation, or it shall cease doing business as a going concern; or

(f)

If, within 30 days after the commencement of any proceeding against Trustor
and/or Guarantor, if any, seeking any reorganization, arrangement, composition,
read­justment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or if, within 30 days after the appointment, without its consent or
acquiescence of any trustee, receiver or liquidator of itself or of all or any
substantial part of its properties, such appointment shall not have been
vacated, provided, however, that during the pendency of such proceeding
Beneficiary shall not be obligated to make any advance under the Agreement; or

(g)

If a final judgment for the payment of money (exclusive of judgments insured
against by adequate liability insurance policies), shall be rendered against
Trustor, and/or Guarantor, if any, or any of its partners, if any, in any
jurisdiction and if, within 30 days after entry thereof, such judgment shall not
have been discharged or execution thereof stayed pending appeal, or if within 30
days after the expiration of any such stay, such judgment shall not have been
discharged; or

(h)

If Trustor shall violate the provisions of Section 1.09 hereof; or



BNFY 574341v2




--------------------------------------------------------------------------------



(i)

If there shall occur during any consecutive twelve-month period one or more
uninsured losses, thefts, damage or destruction of the Mortgaged Property, or
any part thereof, having an aggregate value in excess of $25,000; or

(j)

If any representation or warranty made by Trustor and/or Guarantor in any of the
Notes, any guaranty, the Agreement, this Deed of Trust or any deed of trust,
security agreement, chattel mortgage or other document issued hereunder or in
connection therewith or herewith prove to be untrue, the effect of which is to
adversely affect Beneficiary's security hereunder; or

(k)

If an event of default shall occur under any permitted prior deed of trust, if
any;

(l)

If there shall be a default under, or revocation or attempted revocation under
any guaranty of any of the Notes; or

(m)

If there shall be a breach or default under the Agreement.

Upon the occurrence of an Event of Default, and in every such case:

I.

During the continuance of any Event of Default, Beneficiary personally, or by
its agents or attorneys may enter into and upon all or any part of the Mortgaged
Property, and each and every part thereof, and may exclude the party owning the
beneficial interest in same, its agents and servants wholly therefrom; and
having and holding the same, may use, operate, manage and control the Mortgaged
Property for any lawful purpose and conduct the business thereof, either
personally or by its superintendents, managers, agents, servants, attorneys or
receivers; and upon every such entry, Beneficiary, at the expense of Trustor,
from time to time, either by purchase, repairs or construction, may maintain and
restore the Mortgaged Property, whereof it shall become possessed as aforesaid,
may complete the construction of the Improvements and in the course of such
completion may make such changes in the contemplated Improvements as it may deem
desirable; may insure or reinsure the same as provided in Section 1.07 hereof,
and likewise, from time to time, at the expense of Trustor, Beneficiary may make
all necessary or proper repairs, renewals, replacements, alterations, additions,
betterments and improvements to the Mortgaged Property or any part thereof and
thereon as it may deem advisable; and in every such case Beneficiary shall have
the right to manage and operate the Mortgaged Property, possessed as aforesaid,
and to carry on the business thereof and exercise all rights and powers of the
party owning such property with respect thereto either in the name of such party
or otherwise as it shall deem best; and Beneficiary shall be entitled to collect
and receive all earnings, revenues, rents, issues, profits and income of the
Mortgaged Property and every part thereof; and after deducting the expenses of
conducting the business thereof and of all maintenance, repairs, replacements,
alterations, additions, betterments and improvements and all payments which may
be made for taxes, assessments, insurance, in payment of any prior deed of trust
and prior or other proper charges upon the Mortgaged Property or any part
thereof, as well as just and reasonable compensation of Beneficiary for the
services of Beneficiary and for all attorneys, counsel, agents, clerks, servants
and other employees by it properly engaged and employed, Beneficiary shall apply
the moneys arising as aforesaid, first, to the payment of any sums, other than
interest and principal on the Notes or due pursuant to the Agreement required to



BNFY 574341v2




--------------------------------------------------------------------------------



be paid by Trustor under this Deed of Trust, second, to the payment of interest
on the Notes or due pursuant to the Agreement, third, to the payment of the
principal of the Notes or due pursuant to the terms of the Agreement when and as
the same shall become payable (whether by acceleration or otherwise).

II.

Beneficiary, at its option, may declare the entire unpaid balance of the
indebtedness secured hereby immediately due and payable by delivery to Trustee
of written declaration of default and demand for sale and written notice of
default and of election to cause the Mortgaged Property to be sold, which notice
Trustee shall cause to be duly filed for record.  Beneficiary shall also deposit
with the Trustee this Deed of Trust, the Notes and all documents evidencing the
expenditures secured hereby.

III.

After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell the
Mortgaged Property at the time and place fixed by it in said notice of sale,
either as a whole or in separate parcels, and in such order as it may determine,
at public auction to the highest bidder for cash in lawful money of the United
States, payable at time of sale.  If the Mortgaged Property consists of several
known lots or parcels, Beneficiary may designate the order in which such parcels
shall be sold or offered for sale.  Any person, including Trustor, Trustee or
Beneficiary, may purchase at such sale.

IV.

Trustee may postpone sale of all or any portion of the Mortgaged Property by
public announcement at such time and place of sale, and from time to time
thereafter may postpone such sale by public announcement at the time fixed by
the preceding postponement.

V.

On and after the occurrence of an Event of Default, Trustor shall pay all rents,
issues and profits thereafter received by Trustor from the Mortgaged Property to
Beneficiary and to the extent not paid shall hold such amounts as trust funds
for the benefit of Beneficiary and such rents, issues and profits shall be
deemed "cash collateral" of Beneficiary under 11 U.S.C., as amended.

SECTION 2.02  7)  Trustee, after making such sale, and upon receipt of the
purchase price, shall make, execute and deliver to the purchaser or purchasers
its deed or deeds conveying the Mortgaged Property so sold, but without any
covenant or warranty, express or implied, and without any representation,
express or implied, as to the existence, or lack thereof, of Hazardous
Substances on the Mortgaged Property, and shall apply the proceeds of sale
thereof to payment, FIRSTLY, of the expenses of such sale, together with the
reasonable expenses of this Trust, including Trustee's fees and cost of evidence
of title in connection with sale and revenue stamps on Trustee's deed; SECONDLY,
of all moneys paid, advanced or expended by Beneficiary under the terms hereof,
not then repaid, together with the interest thereon as herein provided; THIRDLY,
of the amount of the principal and interest on the Notes (as determined by
Beneficiary) or under the Agreement then remaining unpaid; FOURTHLY, in an
amount sufficient, as determined in the sole and absolute discretion of
Beneficiary, acting in good faith, to satisfy actual or contingent sums owing
pursuant to Section 1.27 hereof ("Impound Sum"), and, if not actually incurred,
to be held by Beneficiary (not in trust, without the accrual of interest thereon
and without the obligation to segregate such funds) for a period of seven (7)
years from the date of foreclosure, thereafter to be returned to the person or
persons legally



BNFY 574341v2




--------------------------------------------------------------------------------



entitled thereto, upon satisfactory proof of such right; and LASTLY, the balance
or surplus, if any, of such proceeds of sale to the person or persons legally
entitled thereto, upon satisfactory proof of such right.

(b)

In the event of a sale of the Mortgaged Property, or any part thereof, and the
execution of a deed or deeds therefor under these trusts, the recitals therein
of any matters or facts shall be conclusive proof of the truthfulness thereof
and of the fact that said sale was regularly and validly made in accordance with
all requirements of the laws of the State of California and of this Deed of
Trust; and any such deed or deeds, with such recitals therein, shall be
effectual and conclusive against Trustor and all other persons; and the receipt
for the purchase money recited or contained in any deed executed to the
purchaser as aforesaid shall be sufficient discharge to such purchaser from all
obligations to see to the proper application of the purchase money according to
the trusts aforesaid.

SECTION 2.03  After the happening of an Event of Default by Trustor under this
Deed of Trust and immediately upon the commencement of any action, suit or other
legal proceeding by Beneficiary to obtain judgment for the principal of, or
interest on, the Notes or due pursuant to the Agreement and other sums required
to be paid by Trustor pursuant to any provisions of this Deed of Trust, or of
any other nature in aid of the enforcement of the Notes, the Agreement, or of
this Deed of Trust, Trustor will waive the issuance and service of process and
enter its voluntary appearance in such action, suit or proceeding.  Further,
Trustor hereby consents to the appointment of a receiver or receivers of the
Mortgaged Property and of all the earnings, revenues, rents, issues, profits and
income thereof.  After the happening of any such default and during its
continuance or upon the commencement of any proceedings to foreclose this Deed
of Trust or to enforce the specific performance hereof or in aid thereof or upon
the commencement of any other judicial proceeding to enforce any right of the
Trustee or Beneficiary hereunder, Beneficiary shall be entitled, as a matter of
right, if it shall so elect, without the giving of notice to any other party and
without regard to the adequacy or inadequacy of any security for the Deed of
Trust indebtedness, forthwith either before or after declaring all sums
evidenced by the Notes or due pursuant to the Agreement to be due and payable,
to the appointment of such a receiver or receivers.

SECTION 2.04  During the continuance of an Event of Default, Beneficiary shall
have the following rights and remedies:

(i)

Beneficiary or its employees, acting by themselves or through a court-appointed
receiver, may enter upon, possess, manage, operate, dispose of, and contract to
dispose of the Mortgaged Property or any part thereof; take custody of all
accounts; negotiate with governmental authori­ties with respect to the Mortgaged
Property's environmental compliance and remedial measures; take any action
necessary to enforce compliance with any Act, including but not limited to
spending rents to abate the problem; make, terminate, enforce or modify leases
of the Mortgaged Property upon such terms and conditions as Beneficiary deems
proper; contract for goods and services, hire agents, employees, and counsel,
make repairs, alterations, and improvements to the Mortgaged Property necessary,
in Beneficiary's judgment, to protect or enhance the security hereof; incur the
risks and obligations ordinarily incurred by owners of property (without any
personal obligation on the part of the receiver); and/or take any and all other
actions which may be necessary or desirable to comply with Trustor's obligations



BNFY 574341v2




--------------------------------------------------------------------------------



hereunder and under the Notes or Agreement.  All sums realized by Beneficiary
under this subparagraph, less all costs and expenses incurred by it under this
subparagraph, including attorneys', fees, and less such sums as Beneficiary
deems appropriate as a reserve to meet future expenses under the subparagraph,
shall be applied on any indebtedness secured hereby in such order as Beneficiary
shall determine.  Neither application of said sums to said indebtedness, nor any
other action taken by Beneficiary under this subparagraph shall cure or waive
any Event of Default or notice of default hereunder, or nullify the effect of
any such notice of default.  Beneficiary, or any employee or agent of
Beneficiary, or a receiver appointed by a court, may take any action or
proceeding hereunder without regard to (a) the adequacy of the security for the
indebtedness secured hereunder, (b) the existence of a declaration that the
indebtedness secured hereby has been declared immediately due and payable, or
(c) the filing of a notice of default.

(ii)

With or without notice, and without releasing Trustor from any obligation
hereunder, to cure any default of Trustor and, in connection therewith,
Beneficiary or its agents, acting by themselves or through a court appointed
receiver, may enter upon the Mortgaged Property or any part thereof and perform
such acts and things as Beneficiary deems necessary or desirable to inspect,
investi­gate, assess, and protect the security hereof, including with­out
limitation of any of its other rights: (a) to obtain a court order to enforce
Beneficiary's right to enter and inspect the Mortgaged Property under California
Civil Code Section 2929.5, to which the decision of Beneficiary as to whether
there exists a release or threatened release of a Hazardous Substances onto the
Mortgaged Property shall be and deemed reasonable and conclusive as between the
parties hereto; and (b) to have a receiver appointed under California Code of
Civil Procedure Section 564 to enforce Beneficiary's right to enter and inspect
the Mortgaged Property for Hazardous Substances.  All costs and expenses
incurred by Beneficiary with respect to the audits, tests, inspections, and
examinations which Beneficiary or its agents or employees may conduct, including
the fees of the engineers, laborator­ies, contractors, consultants, and
attorneys, shall be paid by Trustor.  All costs and expenses incurred by the
Trustee and Beneficiary pursuant to this subparagraph (including without
limitation court costs, consultant fees and attorneys' fees, whether incurred in
litigation or not and whether before or after judgment) shall bear interest at
the Default Rate set forth in the Notes or Agreement from the date they are
incurred until said sums have been paid.

(iii)

To seek a judgment that Trustor has breached its covenants, representations
and/or warranties with respect to the environmental matters set forth above in
Section 1.20 through Section 1.29 by commencing and maintain­ing an action or
actions in any court of competent juris­diction for breach of contract pursuant
to California Code of Civil Procedure Section 736, whether commenced prior to or
after foreclosure of the Mortgaged Property, and to seek the recovery of any and
all costs, damages, expenses, fees, penalties, fines, judgments, indemnification
payments to third parties, and other out-of-pocket costs or expenses actually
incurred by Beneficiary (collectively, the "Environmental Costs") incurred or
advanced by Beneficiary relating to the cleanup, remediation or other response
action required by any Act or to which Beneficiary believes necessary to protect
the Mortgaged Property, it being conclusively presumed between Beneficiary and
Trustor that all such Environmental Costs incurred or advanced by Beneficiary
relating to the cleanup, remediation, or other response action of or to the
Mortgaged Property were made by Beneficiary in good faith.  All Environmental
Costs incurred by Beneficiary under this subparagraph (including without
limitation court costs, consultant fees and attorneys' fees, including, without
limitation, fees



BNFY 574341v2




--------------------------------------------------------------------------------



incurred pursuant to 11 U.S.C., whether incurred in litigation or not and
whether before or after judgment) shall bear interest at the Default Rate from
the date of expenditure until said sums have been paid.  Beneficiary shall be
entitled to bid, at the sale of the Mortgaged Property, the amount of said
costs, expenses and interest in addition to the amount of the other obligations
hereby secured as a credit bid, the equivalent of cash.

Trustor acknowledges and agrees that notwithstanding any term or provision
contained herein or in the Agreement, the Environmental Costs shall be
exceptions to any nonrecourse or exculpatory provision thereof, and Trustor
shall be fully and personally liable for the Environmental Costs hereunder, and
such liability shall not be limited to the original principal amount of the
obligations secured by this Deed of Trust, and Trustor's obligations shall
survive the foreclosure, deed in lieu of foreclosure, release, reconveyance, or
any other transfer of the Mortgaged Property or this Deed of Trust.  For the
purposes of any action brought under this subparagraph, Trustor hereby waives
the defense of laches and any applicable statute of limitations.

(iv)

To waive its lien against the Mortgaged Property or any portion thereof, whether
fixtures or personal property, to the extent such property is found to be
environ­mentally impaired in accordance with California Code of Civil Procedure
Section 726.5 and to exercise any and all rights and remedies of an unsecured
creditor against Trustor and all of Trustor's assets and property for the
recovery of any deficiency and Environmental Costs, including, but not limited
to, seeking an attachment order under California Code of Civil Procedure Section
483.010.  As between Beneficiary and Trustor, for purposes of California Code of
Civil Procedure Section 726.5, Trustor shall have the burden of proving that
Trustor or any related party (or any affiliate or agent of Trustor or any
related party) was not in any way negligent in permitting the release or
threatened release of the Hazardous Substances.  Trustor acknowledges and agrees
that notwith­standing any term or provision contained herein or in the Notes or
Agreement, all judgments and awards entered against Trustor shall be exceptions
to any nonrecourse or exculpatory provision thereof, and Trustor shall be fully
and personally liable for all judgments and awards entered against Trustor
hereunder and such liability shall not be limited to the original principal
amount of the obligations secured by this Deed of Trust and Trustor's
obligations shall survive the foreclosure, deed in lieu of foreclosure, release,
reconveyance, or any other transfer of the Mortgaged Property or this Deed of
Trust.  For the purposes of any action brought under this subparagraph, Trustor
hereby waives the defense of laches and any applicable statute of limitations.

(v)

Nothing contained herein shall be construed to limit any and all rights that
Beneficiary has at law or pursuant hereto.

SECTION 2.05  No remedy herein conferred upon or reserved to the Trustee or
Beneficiary is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute.  No delay or omission of the Trustee or
Beneficiary to exercise any right or power occurring upon the Event of Default
shall impair any such right or power or shall be construed to be a waiver
thereof or an acquiescence therein; and every power and remedy given by this
Deed of Trust to the Trustee or Beneficiary may be exercised from time to time
and as often as may be deemed expedient by the



BNFY 574341v2




--------------------------------------------------------------------------------



Trustee or Beneficiary.  Nothing in this Deed of Trust or in the Notes or
Agreement shall affect the obligation of Trustor to pay the principal of,
interest on, and prepayment premium payable pursuant to, the Notes and all sums
due under the Agreement in the manner and at the time and place therein
respectively expressed.

SECTION 2.06  To the extent permitted by law, Trustor will not at any time
insist upon, or plead, or in any manner whatever claim or take any benefit or
advantage of, any stay or extension or moratorium law, any exemption from
execution or sale of the Mortgaged Property or any part thereof, wherever
enacted, now or at any time hereafter in force, which may affect the covenants
and terms of performance of this Deed of Trust; nor claim, take or insist upon
any benefit or advantage of any law now or hereafter in force providing for the
marshalling of the Mortgaged Property or on the valuation or appraisal of the
Mortgaged Property, or any part thereof, prior or subsequent to any sale or
sales thereof which may be made pursuant to any provision herein, or pursuant to
the decree, judgment or order of any court of competent jurisdiction; nor, after
any such final sale or sales, claim or exercise any right under any statute or
otherwise, to redeem the property so sold or any part thereof; and Trustor
hereby expressly waives all benefit or advantage of any such law or laws, and
covenants not to hinder, delay or impede the execution of any power herein
granted or delegated to the Trustee or Beneficiary, but to suffer and permit the
execution of every power as though no such law or laws had been made or enacted.
 Trustor hereby waives the right to require any sale to be made in parcels, or
the right to select parcels to be so sold, and there shall be no requirement for
marshalling of assets.  Trustor hereby further waives any rights it may have
under applicable law relating to the prohibition of the obtaining of a
deficiency judgment by Beneficiary against Trustor.

SECTION 2.07  During the continuance of any Event of Default and pending the
exercise by the Trustee or Beneficiary of its right to exclude Trustor from all
or any part of the Premises, Trustor agrees to pay the fair and reasonable
rental value for the use and occupancy of the Mortgaged Property for such period
and upon default of any such payment, will vacate and surrender possession of
the Premises to the Trustee or Beneficiary or to a receiver, if any, and in
default thereof may be evicted by any summary action or proceeding for the
recovery or possession of Premises for non-payment of rent, however designated.

SECTION 2.08  Without affecting the personal liability of any person, firm,
corporation or other entity, including Trustor (other than any person released
pursuant hereto), for the payment of the indebtedness secured hereby, and
without affecting the lien of this Deed of Trust for the full amount of the
indebtedness remaining unpaid upon any property not reconveyed pursuant hereto,
Beneficiary and Trustee are respectively authorized and empowered as follows:
Beneficiary may, at any time and from time to time, either before or after the
maturity of the Notes or the expiration of the Agreement, and without notice:
(a) release any person liable for the payment of any of the indebtedness, (b)
make any agreement extending the time or otherwise altering the terms of payment
of any of the indebtedness, (c) accept additional security therefor of any kind,
(d) release any property, real or personal, securing the indebtedness.  Trustee
may, without liability therefor and without notice, at any time and from time to
time so long as the lien or charge hereof shall subsist, but only upon the
written request of Beneficiary and presentation of this Deed of Trust and the
Notes for endorsement: (a) consent to the making of any map or plat of the Land,
(b) join in granting any easement thereon or in creating any covenants
restricting use or occupancy thereof, (c) reconvey, without warranty, any part
of the Mortgaged



BNFY 574341v2




--------------------------------------------------------------------------------



Property, (d) join in any extension agreement or in any agreement subordinating
the lien or charge hereof.

SECTION 2.09  This Deed of Trust constitutes a Security Agreement under the laws
of the State of California so that Beneficiary shall have and may endorse a
security interest in any or all of the Mortgaged Property which may or might now
or hereafter be or be deemed to be personal prop­erty, fixtures or property
other than real estate (collec­tively, "Personal Property") and Trustor agrees
to execute, as debtor, such financing statement or statements as Beneficiary may
now or hereafter reasonably request in order that such security interest or
interests may be perfected pursuant to such laws.  This Deed of Trust further
constitutes a fixture filing under Sections 9313 and 9402(6) of the California
Uniform Commercial Code, as amended or recodified from time to time; provided,
however that the execution and/or filing hereof does not imply that the items of
Personal Property included in the Mortgaged Property are or are to become
fixtures.  The filing hereof as a fixture filing is intended to protect the
parties from unwarranted assertions by third parties.

Notwithstanding any release of any or all of the property included in the
Premises which is deemed "real property", any proceedings to foreclose this Deed
of Trust, or its satisfaction of record, the terms hereof shall survive as a
security agreement with respect to the security interest created hereby and
referred to above until the repayment or satisfaction in full of the obligations
of Trustor as are now or hereafter evidenced by the Notes and Agreement.

SECTION 2.10  During the continuance of any Event of Default, Beneficiary shall
have all of the rights and remedies of a secured party under the Uniform
Commercial Code (the "Code") as enacted by the State of California, and
specifically the right to direct notice and collections of any obligation owing
to Trustor by any lessee.  In addition to its rights to foreclose this Deed of
Trust, Beneficiary shall have the right to sell the Personal Property or any
part thereof, or any further, or additional, or substituted Personal Property,
at one or more times, and from time to time, at public sale or sales or at
private sale or sales, on such terms as to cash or credit, or partly for cash
and partly on credit, as Beneficiary may deem proper.  Beneficiary shall have
the right to become the purchaser at any such public sale or sales, free and
clear of any and all claims, rights of equity of redemp­tion in Trustor, all of
which are hereby waived and released.  Trustor shall not be credited with the
amount of any part of such purchase price, unless, until and only to the extent
that such payment is actually received in cash.  Notice of public sale, if
given, shall be sufficiently given, for all purposes, if published not less than
seven days prior to any sale, in any newspaper of general circulation
distributed in the city in which the property to be sold is located or as
otherwise required by the Code.  The net proceeds of any sale of the Personal
Property which may remain after the deduction of all costs, fees and expenses
incurred in connection therewith, including, but not limited to, all advertising
expenses, broker's or brokerage commissions, documentary stamps, recording fees,
foreclosure costs, stamp taxes and counsel fees, shall be credited by
Beneficiary against the liabili­ties, obligations and indebtedness of Trustor to
Beneficiary secured by this Deed of Trust and evidenced by the Notes or the
Agreement.  Any portion of the Personal Property which may remain unsold after
the full payment, satisfaction and discharge of all of the liabilities,
obligations and indebted­ness of Trustor to Beneficiary shall be returned to the
respective parties which delivered the same to Beneficiary.  If at any time
Trustor or any other party shall become entitled to the return of any of the
Personal Property here­under, any transfer or assignment thereof by Beneficiary
shall be,



BNFY 574341v2




--------------------------------------------------------------------------------



and shall recite that the same is, made wholly without representation or
warranty whatsoever by, or recourse whatsoever against Beneficiary.

SECTION 2.11  All rights, remedies and powers provided by Sections 2.01-2.10
hereof may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law in the jurisdiction in which the
Premises are located, and all such provisions are intended to be subject to all
applicable provisions of law which may be controlling in such jurisdiction and
to be limited to the extent necessary so that they will not render this Mortgage
invalid, illegal or unenforceable under the provisions of any applicable law.

ARTICLE III
MISCELLANEOUS

SECTION 3.01  In the event any one or more of the provisions contained in this
Deed of Trust shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Deed of Trust, but this Deed of
Trust shall be construed as if such invalid, illegal or unenforceable provision
had never been contained herein.

SECTION 3.02  All notices or demands by any party relating to this Deed of Trust
or any other agreement entered into in connection herewith shall be in writing
and (except for financial statements and other informational documents which may
be sent by first-class mail, postage prepaid) shall be personally delivered or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by prepaid telex, TWX, telefacsimile, or telegram (with messenger delivery
specified) to Trustor or to Beneficiary, as the case may be, at its addresses
set forth below:

If to Trustor:

1 Kirkland Ranch Rd

Napa, California 94558




With a copy to:




Joel Shapiro

171 Proprietors Crossing

New Canaan, CT 06840




If to Beneficiary:

LAURUS MASTER FUND, LTD.,

c/o M&C Corporate Services Limited,

P.O. Box 309 GT, Ugland House

South Church Street, George Town

Grand Cayman, Cayman Islands

Telefacsimile: (345) 949-8080




The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.  All
notices or demands sent in accordance with this Section 3.02 other than notices
by Beneficiary in connection with Sections 9504 or 9505 of the Code, shall be
deemed received on the earlier of



BNFY 574341v2




--------------------------------------------------------------------------------



the date of actual receipt or three (3) calendar days after the deposit thereof
in the mail.  Trustor acknowledges and agrees that notices sent by Beneficiary
in connection with Sections 9504 or 9505 of the Code shall be deemed sent when
deposited in the mail or transmitted by telefacsimile or other similar method
permitted by law.

SECTION 3.03  Whenever in this Deed of Trust the giving of notice by mail or
otherwise is required, the giving of such notice may be waived in writing by the
person or persons entitled to receive such notice.

SECTION 3.04  All of the grants, covenants, terms, obligations, provisions and
conditions herein contained shall run with the land and shall apply to, bind and
inure to the benefit of, the successors and assigns of Trustor and Beneficiary
and to the successors of the Trustee.

SECTION 3.05  This Deed of Trust may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original; and all such counterparts shall together constitute but one and the
same Deed of Trust.

SECTION 3.06  It shall be lawful for the Trustee, or Beneficiary, at its
election, upon the occurrence of an Event of Default, to sue out forthwith a
complaint in fore­closure upon this Deed of Trust and to proceed thereon to
judgment and execution for the recovery of all sums payable by Trustor pursuant
to the terms of this Deed of Trust without further stay, any law, usage or
custom to the contrary notwithstanding.

SECTION 3.07  Notwithstanding the appointment of any receiver, liquidator or
trustee of Trustor, or of any of its property, or of the Mortgaged Property, or
any part thereof, the Trustee shall be entitled to retain possession and control
of all property now or hereafter held under this Deed of Trust.

SECTION 3.08  If Trustor shall default in the payment of any sums due pursuant
to the terms of the Notes or this Deed of Trust such default shall be, and be
deemed to be, an attempt by Trustor to avoid the prepayment premium payable by
Trustor pursuant to the terms of the Notes and consequently, upon such default
Beneficiary shall be entitled to collect such prepayment premium from Trustor
with the same effect as if Trustor had voluntarily elected to prepay the
principal sum evidenced by the Notes.

SECTION 3.09  Trustor hereby waives and relin­quishes unto, and in favor of
Beneficiary, all benefit under all laws, now in effect or hereafter passed, to
relieve Trustor in any manner from the obligations assumed and the obligation
for which this Deed of Trust is security or to reduce the amount of the said
obligation to any greater extent than the amount actually paid for the Mortgaged
Property, in any judicial proceedings upon the said obligation, or upon this
Deed of Trust.

SECTION 3.10  Neither Trustor nor any other person now or hereafter obligated
for payment for all or any part of the indebtedness secured hereby shall be
relieved of such obligation by reason of the failure of Beneficiary to comply
with any request of Trustor or of any other person so obligated to take action
to foreclose on this Deed of Trust or otherwise enforce any provisions hereof or
of the Notes or under the Agreement or by reason of the release, regard­



BNFY 574341v2




--------------------------------------------------------------------------------



less of consideration, of all or any part of the security held for the
indebtedness secured hereby, or by reason of any agreement of stipulation
between any subsequent owner of the Mortgaged Property and Beneficiary extending
the time of payment or modifying the terms hereof without first having obtained
the consent of Trustor or such other person; and in the latter event Trustor and
all other such persons shall continue to be liable to make payment according to
the terms of any such extension or modification agreement, unless expressly
released and discharged in writing by Beneficiary.

SECTION 3.11  By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Beneficiary pursuant to this Deed of
Trust, including (but not limited to) any certificate, balance sheet, statement
of profit and loss or other financial statement, survey, appraisal or insurance
policy, Beneficiary shall not be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or representation with respect thereto
by Beneficiary.

SECTION 3.12  Beneficiary may from time to time, without notice to Trustor or to
the Trustee, and with or without cause and with or without the resignation of
the Trustee substitute a successor or successors to the Trustee named herein or
acting hereunder to execute this trust.  Upon such appointment and without
conveyance to the successor Trustee, the latter shall be vested with all title,
powers and duties conferred upon the Trustee herein named or acting hereunder.
 Each such appointment and substitution shall be made by written document
executed by Beneficiary, containing reference to this Deed of Trust and its
place of record, which when duly filed for record in the proper office, shall be
conclusive proof of proper appointment of the successor Trustee.  The procedure
herein provided for substitution of the Trustee shall be conclusive of all other
provisions for substitution, statutory or otherwise.

SECTION 3.13  None of the transactions contemplated by the Notes, the Agreement,
or this Deed of Trust (including, without limita­tion, the use of proceeds of
the loan as evidenced by the Notes and the Agreement) will violate or result in
the violation of Section 7 of the Securities Exchange Act of 1934, as amended,
or any regu­lations issued pursuant thereto, including, without limita­tion,
Regulations G, T, U, and X of the Board of Governors of the Federal Reserve
System ("Federal Reserve Board"), 12 C.F.R., Chapter II.  Trustor does not own
or intend to carry or purchase any "margin security" within the meaning of said
Regulation G.  None of the loan proceeds as evidenced by the Notes and the
Agreement will be used to purchase or carry (or refinance any borrowing, the
proceeds of which were used to purchase or carry) any "security" within the
meaning of the Securities Exchange Act of 1934, as amended.

SECTION 3.14  Trustor agrees to pay to Beneficiary or to the authorized loan
servicing representative of Beneficiary a charge not to exceed Fifty dollars
($50.00), or the maximum permitted by law, for any statement regarding the
obligations secured by this Deed of Trust requested by Trustor or on its behalf.

SECTION 3.15  Trustor hereby waives, to the extent permitted by applicable law,
the benefit of any statute or decision relating to the marshalling of assets.
 Beneficiary shall not be compelled to release or be prevented from foreclosing
this instrument or any other instrument securing the Notes and/or the Agreement
unless all indebtedness evidenced by the Notes and/or



BNFY 574341v2




--------------------------------------------------------------------------------



the Agreement and all items hereby secured shall have been paid in full and
Beneficiary shall not be required to accept any part or parts of any property
securing the Notes and the Agreement, as distinguished from the entire whole
thereof, as payment of or upon the Notes and/or the Agreement to the extent of
the value of such part or parts, and shall not be compelled to accept or allow
any apportionment of the indebtedness evidenced by the Notes and/or the
Agreement to or among any separate parts of said property.

SECTION 3.16 EXCEPT FOR MATTERS RELATING TO THE TRANSFER OR CREATION OF AN
INTEREST IN THE MORTGAGED PROPERTY, THE NATURE OF SUCH INTEREST, THE METHOD FOR
FORECLOSURE OF ANY LIEN HEREIN CREATED, THE NATURE OF THE INTEREST IN THE
MORTGAGED PROPERTY THAT RESULTS HEREUNDER, AND THE MANNER AND AFFECT OF
RECORDING OR FAILING TO RECORD EVIDENCE OF THE TRANSACTION CREATING SUCH
INTEREST IN THE MORTGAGED PROPERTY, ALL OF WHICH SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS
SITUATED, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
DEED OF TRUST AND THE RIGHTS OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, Trustor has caused this Deed of Trust to be executed as of
the day and year first above written.

"TRUSTOR"




360 VIANSA, LLC, A NEVADA LIMITED LIABILTY COMPANY




By:  GLOBAL WINE COMPANY, A NEVADA CORPORATION, ITS SOLE MEMBER







By:




Joel Shapiro

Chief Executive Officer



BNFY 574341v2




--------------------------------------------------------------------------------



STATE OF CALIFORNIA

)

) ss.

COUNTY OF __________

)

On ________________, before me, ___________________ personally appeared
___________________________________, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.









BNFY 574341v2




--------------------------------------------------------------------------------



EXHIBIT A

Real property in the unincorporated area of the County of Sonoma, State of
California, described as follows:

BEING A TRACT OF LAND IN THE RANCHO PETALUMA, AND ALSO IN TOWNSHIP 4 NORTH,
RANGE 5 WEST, M.D.B AND M., AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT POINT A AS DESCRIBED IN DEED TO LEROY GLENN YENNI, ET UX, RECORDED
DECEMBER 5, 1972 IN BOOK 2716 OF OFFICIAL RECORDS, PAGE 731, SONOMA COUNTY
RECORDS; THENCE FROM SAID POINT OF COMMENCEMENT SOUTH 88 DEGREE 19' EAST, 60.00
FEET TO A POINT IN THE EASTERLY LINE OF SAID STATE HIGHWAY; THENCE ALONG SAID
STATE HIGHWAY NORTH 1 DEGREES 41' EAST, 111.68 FEET TO THE POINT OF BEGINNING OF
THE PARCEL OF LAND TO BE HEREIN DESCRIBED; THENCE FROM SAID POINT OF BEGINNING
AND ALONG THE EASTERLY LINE OF SAID HIGHWAY SOUTH 1 DEGREES 41' WEST, 807.68
FEET; THENCE CURVING TO THE LEFT WITH A RADIUS OF 470.00 FEET THROUGH AN ANGLE
OF 29 DEGREES 44', FOR A DISTANCE OF 243.90 FEET; THENCE SOUTH 28 DEGREES 03'
EAST, 290.24 FEET; THENCE CURVING TO THE LEFT WITH A RADIUS OF 670.00 FEET
THROUGH AN ANGLE OF 13 DEGREES 54', FOR A DISTANCE OF 162.54 FEET; THENCE SOUTH
41 DEGREES 57' EAST, 142.37 FEET; THENCE CURVING TO THE RIGHT WITH A RADIUS OF
1380.00 FEET THROUGH AN ANGLE OF 15 DEGREES 13' 30", FOR A DISTANCE OF 366.70
FEET; THENCE SOUTH 26 DEGREES 43' 30" EAST, 256.06 FEET TO A POINT IN THE
SOUTHERLY LINE OF THE FORMER LANDS OF REGULA YENNI; THENCE ALONG SAID SOUTHERLY
LINE NORTH 66 DEGREES 01' 10" EAST, 1484.00 FEET TO A 4 INCH BY 4 INCH STAKE;
THENCE SOUTH 52 DEGREES 58' 50" EAST, 640.60 FEET TO A 4 INCH BY 4 INCH STAKE;
THENCE NORTH 0 DEGREES 58' 20" WEST, 698.70 FEET; THENCE NORTH 58 DEGREES 33'
40" EAST, 573.70 FEET TO A POINT IN THE WESTERLY BANK OF SONOMA CREEK; THENCE
ALONG SAID CREEK THE FOLLOWING COURSES AND DISTANCES: NORTH 25 DEGREES 02' 50"
WEST, 256.29 FEET; NORTH 27 DEGREES 26' 10" WEST, 172.39 FEET; NORTH 18 DEGREES
33' 40" WEST, 235.83 FEET; NORTH 8 DEGREES 46' 30" WEST, 444.40 FEET; NORTH 0
DEGREES 07' 50" EAST, 243.36 FEET; NORTH 8 DEGREES 34' 30" EAST, 338.39 FEET;
NORTH 13 DEGREES 52' 40" EAST, 256.83 FEET; NORTH 34 DEGREES 50' 20" EAST,
254.51 FEET; NORTH 47 DEGREES 20' 30" EAST, 115.17 FEET; NORTH 60 DEGREES 33'
EAST, 277.11 FEET; NORTH 69 DEGREES 47' 30" EAST, 284.10 FEET; SOUTH 83 DEGREES
03' 20" EAST, 119.38 FEET; SOUTH 82 DEGREES 15' 30" EAST, 229.59 FEET; THENCE
LEAVING SAID CREEK BANK NORTH, 342.17 FEET TO A 4 INCH BY 4 INCH STAKE; THENCE
WEST 2699.68 FEET TO A 4 INCH BY 4 INCH STAKE; THENCE SOUTH 1 DEGREES 38' 40"
EAST, 1069.35 FEET TO A 4 INCH BY 4 INCH STAKE; THENCE SOUTH 75 DEGREES 59'
WEST, 52.60 FEET TO A 4 INCH BY 4 INCH STAKE; THENCE SOUTH 6 DEGREES 15' EAST,
809.48 FEET TO A 4 INCH BY 4 INCH STAKE; THENCE NORTH 88 DEGREES 19' WEST,
1257.32 FEET TO THE POINT OF BEGINNING OF THE ABOVE DESCRIBED PARCEL OF LAND.



BNFY 574341v2




--------------------------------------------------------------------------------



EXCEPTING THEREFROM THAT CERTAIN PARCEL OF REAL PROPERTY MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEING A PARCEL OF LAND LOCATED IN TOWNSHIP 4 NORTH, RANGE 5 WEST, M.D.B. AND M.,
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF THE 181.38 ACRE PARCEL OF JACOB YENNI, ET
UX, AS DESCRIBED IN THAT DEED RECORDED IN BOOK OF OFFICIAL RECORDS, PAGE F13685,
SONOMA COUNTY RECORDS; THENCE FROM SAID POINT OF BEGINNING WEST 1043.99 FEET TO
A POINT IN THE CENTER OF A SMALL SLOUGH; THENCE DOWN SAID SLOUGH SOUTH 46
DEGREES EAST, 86.51 FEET; THENCE SOUTH 0 DEGREES 30' EAST, 228.00 FEET; THENCE
SOUTH 5 DEGREES WEST, 95.00 FEET; SOUTH 20 DEGREES 25' WEST, 62.00 FEET; THENCE
SOUTH 45 DEGREES 45' WEST, 106.00 FEET; THENCE SOUTH 35 DEGREES EAST 186.00 FEET
TO THE NORTHERLY BANK OF SONOMA CREEK; THENCE ALONG SAID NORTHERLY BANK NORTH 34
DEGREES 50' 20" EAST, 70.57 FEET; THENCE NORTH 47 DEGREES 20' 30" EAST, 115.17
FEET; THENCE NORTH 60 DEGREES 33' EAST, 277.11 FEET; THENCE NORTH 69 DEGREES 47'
30" EAST, 284.10 FEET; THENCE SOUTH 83 DEGREES 03' 20" EAST, 119.38 FEET; THENCE
SOUTH 82 DEGREES 15' 30" EAST, 229.59 FEET; THENCE NORTH 342.17 FEET TO THE
POINT OF BEGINNING OF THE ABOVE DESCRIBED PARCEL OF LAND.

EXCEPTING ALL THAT PORTION CONVEYED TO THE STATE OF CALIFORNIA DEPARTMENT OF
TRANSPORTATION RECORDED OCTOBER 19, 1990, UNDER DOCUMENT NO. 1990 0104024,
OFFICIAL RECORDS OF SONOMA COUNTY, CALIFORNIA.

ALSO EXCEPTING THEREFROM, THAT PORTION CONVEYED TO JORDAN K. SMITH AND MARY
FRANCIS SMITH, TRUSTEES UNDER TRUST AGREEMENT DATED FEBRUARY 12, 1982 RECORDED
FEBRUARY 24, 1997 AS DOCUMENT NO. 1997-14695 OFFICIAL RECORDS OF SONOMA COUNTY,
CALIFORNIA.

ALSO EXCEPTING THEREFROM ALL THAT PORTION AS CONVEYED TO MARY FRANCES SMITH,
TRUSTEE UNDER TRUST AGREEMENT DATED FEBRUARY 12, 1982 AND CIRCLE BAR
PARTNERSHIP, LP, A CALIFORNIA LIMITED PARTNERSHIP, IN THAT “BOUNDARY LINE
AGREEMENT AND QUIT CLAIM DEED” RECORDED JUNE 24, 2005 AS DOCUMENT NO. 2005 89867
OFFICIAL RECORDS OF SONOMA COUNTY, CALIFORNIA.

APN: 128-491-059



BNFY 574341v2


